               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

WILNICK DORVAL,                 )
                                )
               Plaintiff,       )
                                )
               v.               )     Civil No. 2018-29
                                )
SAPPHIRE VILLAGE CONDOMINIUM    )
ASSOCIATION, BERNARD            )
VANSLUYTMAN, JOANNE LEVESQUE,   )
CLARENCE LEVESQUE, LOURDES      )
CORDERO, THOMAS CORDERO, SIDNEY )
JARVIS, NICHOLAS OVERMEYER,     )
RICHARD W. O’DELL, MICHELE      )
LANGE, TODD FARRAND, NORA       )
IBRAHIM, SARAH WHITE, ELLEN     )
HANSEN, MICHAEL BAIRD, MATTHEW  )
SWOPE, MARK MAROLF, MADLON      )
JENKINS RUDZIAK, JAMES          )
KOULOURIS, MOUSSA MUSTAFA,      )
CLAUDIA WOLDOW                  )
                                )
               Defendants.      )

APPEARANCES:

Wilnick Dorval
St. Thomas, U.S.V.I.
     Pro se plaintiff,

Michael E. Fitzsimmons
Stryker, Duensing, Casner & Dollison
St. Thomas, U.S.V.I.
     For Sapphire Village Condominium Association, Sidney
     Jarvis, and Michael Baird,

Bernard M. Vansluytman
St. Thomas, U.S.V.I.
     Pro se defendant,

John H. Benham, III
St. Thomas, U.S.V.I.
     For Joanne Levesque,
Carol Ann Rich
Dudley & Rich
St. Thomas, U.S.V.I.
     For Lourdes Cordero and Thomas Cordero,

Andrew Simpson
Law Offices of Andrew Simpson
St. Croix, U.S.V.I.
     For Sapphire Village Condominium Owners Association, Sidney
     Jarvis, Michael Baird, Nicholas Overmeyer, Todd Farrand,
     and Michele Lange,

Matthew Swope
Nora Ibrahim
Moussa Mustafa
Sara White
Ellen Hansen
James Koulouris
Madlon Jenkins-Rudziak
Claudia A. Woldow
     Pro se defendants.


                              ORDER

GÓMEZ, J.

    Before the Court is the motion of Wilnick Dorval (“Dorval”)

to refer this case to the United States Virgin Islands Attorney

General for criminal prosecution.

    Dorval’s motion is problematic for several reasons. First,

to the extent Dorval wishes to have the Court share certain

matters, of which Dorval is aware, and which did not occur in

the presence of the Court, with the Virgin Islands Attorney

General, the Court is unaware of any impediment to Dorval doing

so himself. Moreover, the Court is disinclined to create a
precedent for the Court serving as a broker or envoy for

litigants’ complaints to prosecuting authorities.

    Second, to the extent Dorval invites this Court to direct a

prosecuting authority to investigate or criminally prosecute a

matter, the Court must decline this invitation.

    Indeed, while the Court may refer conduct occurring in

Court or directly affecting an ongoing proceeding to the

appropriate authorities, the Court does not have authority to

direct a prosecutor to investigate or bring criminal charges.

See United States v. Batchelder, 442 U.S. 114, 124, 99 S. Ct.

2198, 60 L. Ed. 2d 755 (1979) (“Whether to prosecute and what

charge to file or bring before a grand jury are decisions that

generally rest in the prosecutor’s discretion.”).

    The premises considered, it is hereby

    ORDERED that Wilnick Dorval’s motion to refer this case to

the Virgin Islands Attorney General is DENIED.



                                   S\
                                        Curtis V. Gómez
                                        District Judge
